[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                  JANUARY 9, 2008
                             No. 07-13976        THOMAS K. KAHN
                                                      CLERK
                          Non-Argument Calendar
                        ________________________

                   D. C. Docket No. 06-00594-CV-BBM-1

MACTEC ENGINEERING AND CONSULTING, INC.,


                                                       Plaintiff-Appellant,

                                   versus

AMERICAN INTERNATIONAL SPECIALTY LINES
INSURANCE COMPANY,

                                                        Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (January 9, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     MACTEC Engineering and Consulting, Inc., appeals the judgment on the
pleadings entered in favor of American International Specialty Lines Insurance

Company. The district court concluded that an insurance policy required

MACTEC to pay at least a $500,000 retention amount on every claim submitted

under the policy. We agree and affirm.

                                   I. Background

      American International issued an Architects & Engineers Professional

Liability Policy to MACTEC. The only dispute before this Court concerns the

interpretation of the Self-Insured Retention provision of the policy. This provision

limits the liability of American International to amounts “in excess of the Self-

Insured Retention” amount stated on the declarations page. After the aggregate

amount is paid by the insured, the “Each/Every (Drop Down)” retention amount

applies to all claims:

      The “Each Claim” Self-Insured Retention amount shown in Item 4 of
      the Declarations is the retention amount applicable to each “claim.”
      However, once the Named Insured pays retentions which in the
      aggregate equal or exceed the amount shown in Item 4 (aggregate) of
      the Declarations, the “Each/Every (Drop Down)” retention amount
      shown in Item 4 of the Declarations shall apply thereafter to each
      “claim” covered by this policy and in no event shall the retention
      amount be less than the “Each/Every (Drop Down)” retention amount
      shown in Item 4 of the Declarations.

The declarations page lists the following amounts, under “Item 4 Self-Insured

Retention,” that govern the Self-Insured Retention provision of the policy:



                                          2
      $1,000,000          Each Claim
      $2,000,000          Term Aggregate
      $500,000            Each/Every (Drop Down).

      The only claims before the district court were for damages and declaratory

relief regarding the interpretation of the Self-Insured Retention provision of the

policy. American International moved for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c), and MACTEC moved for partial summary

judgment. The district court entered judgment in favor of American International.

                          II. STANDARD OF REVIEW

      “We review de novo the grant of judgment on the pleadings by the district

court.” Hardy v. Regions Mortgage, Inc., 449 F.3d 1357, 1359 (11th Cir. 2006)

(citing Moore v. Liberty Nat’l Life Ins. Co., 267 F.3d 1209, 1213 (11th Cir.

2001)). Judgment on the pleadings “is appropriate when there are no material facts

in dispute, and judgment may be rendered by considering the substance of the

pleadings and any judicially noticed facts.” Horsley v. Rivera, 292 F.3d 695, 700

(11th Cir. 2002) (citing Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370

(11th Cir. 1998)). “[W]e must accept all facts in the complaint as true and view

them in the light most favorable to the plaintiffs.” Hardy, 449 F.3d at 1359

(quoting Moore, 267 F.3d at 1213) (internal quotation marks omitted).




                                          3
                                 III. DISCUSSION

      The issue presented is whether the Self-Insured Retention provision requires

MACTEC to pay the $500,000 retention amount on claims that were filed before

the $2,000,000 “term aggregate” amount was reached or exceeded after the

$2,000,000 “term aggregate” amount is reached or exceeded. We agree with the

district court that the Self-Insured Retention provision requires MACTEC to pay at

least $500,000 for every claim after the aggregate amount is reached. We affirm.

      Under Georgia law, an insurance policy is interpreted the same as any other

contract. RLI Ins. Co. v. Highlands on Ponce, LLC, 280 Ga. App. 798, 800, 635

S.E.2d 168, 170–71 (2006) (citing Hunnicutt v. S. Farm Bureau Life Ins. Co., 256

Ga. 611, 612, 351 S.E.2d 638, 640 (1987)). If the policy is “clear and

unambiguous” the court enforces the contract according to its terms. Schwartz v.

Harris Waste Mgmt. Group, 237 Ga. App. 656, 660, 516 S.E.2d 371, 374 (1999)

(citing CareAmerica v. S. Care Corp., 229 Ga. App. 878, 880, 494 S.E.2d 720, 722

(1997)). “A contract is not ambiguous, even though difficult to construe, unless

and until an application of the pertinent rules of interpretation leaves it uncertain as

to which of two or more possible meanings represents the true intention of the

parties.” Cincinnati Ins. Co. v. Davis, 153 Ga. App. 291, 294, 265 S.E.2d 102, 105

(1980) (citing Village Enters. v. Ga. R.R. Bank & Trust Co., 117 Ga. App. 773,



                                            4
774, 161 S.E.2d 901, 903 (1968)).

      The Self-Insured Retention provision is “clear and unambiguous.” It

provides that MACTEC must pay $1,000,000 towards each claim before American

International is liable. After MACTEC has paid a total, or “aggregate,” amount of

$2,000,000, the “Each/Every (Drop Down)” retention amount of $500,000 applies

to each claim. The final clause clearly states that MACTEC must pay at least a

$500,000 retention amount for every claim, without regard to when the claim is

reported, after MACTEC has paid the aggregate amount.

      MACTEC argues that, because the declaration page uses the word

“aggregate,” which it defines as “total amount” or “entire sum,” it has to pay only

the $2,000,000 “term aggregate” amount for all claims reported before that amount

is reached or exceeded. MACTEC reasons that “term aggregate” can only mean

the total amount it has to pay under the insurance policy. It concedes that, for

claims reported after the “term aggregate” amount is reached, the $500,000

retention amount applies, but MACTEC argues that, for claims reported earlier, the

retention amount is inapplicable. This argument is internally inconsistent and

unpersuasive. We agree with the district court.

      The judgment on the pleadings in favor of American International is

AFFIRMED.



                                          5